Title: From Thomas Jefferson to John Steele, 10 December 1802
From: Jefferson, Thomas
To: Steele, John


          
            Dear Sir
            Washington Dec. 10. 1802.
          
          Your favor of Sep. 30. found me here on the 17th. of October; since which the duplicate has been also recieved. I deferred answering until a new appointment should be made. this is at length done, and mr Duval’s commission issues to day, which is consequently the termination of yours, a substitute having been appointed to act till now. I am really sorry that circumstances different from what you expected when you left us, should have changed your determination, and disappointed us in the expected society of yourself & family here. I regret it the more as I had hoped your agency here might have contributed to reconcile the opponents of the present authorities, if any thing could reconcile them short of retaining exclusive possession of office. but instead of conciliation their bitterness is got to that excess which forbids further attention to them. although in a former letter I expressed to you without disguise the satisfaction which your conduct in office since my coming into the administration had given me, yet I repeat it here with pleasure; and testify to you that setting just value on the able services you rendered the public in the discharge of your official duties, I should have seen your continuance in office with real pleasure & satisfaction: and I pray you to be assured that in the state of retirement you have preferred, you have my prayers for your happiness and prosperity, and my esteem & high consideration.
          
            Th: Jefferson 
          
        